Case 3:12-cv-00325-RCJ-CLB Document 369-1 Filed 11/12/19 fase 1of1

   
 

Daniel J. Auerbach

1500 John F. Kennedy Blvd., Suite |
Philadelphia, PA 19102

(215) 567-1486 | dan@gamburglaw

November 6, 2019

Clerk’s Office

United States District Court for the District of Nevada
400 South Virginia Street

Reno, NV 89501

RE: In re Zappos.com, Inc. Customer Data Security Breach Litigation
No. 3:12-cv-00325-RC]-VPC)

 

To whom it may concern:

Attached for paper filing is my motion for leave to electronically file as a pro se litigant. Iam not
currently listed on the docket but am an interested party in this class action, as outlined in the
motion. I would ask to be added to the docket as an interested party.

Thank you for your assistance.

Respectfully submitted,

Naneed Anerbh
Daniel J. Auerbach
